      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 1 of 15



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

CYNTHIA SMITH,                             )
                                           )       CIVIL ACTION FILE
      Plaintiff,                           )       File No. _______________
                                           )
v.                                         )
                                           )
ORAFOL AMERICAS, INC.                      )       JURY TRIAL DEMANDED
AND VIRGIL JENKINS,                        )
in his Individual Capacity                 )
                                           )
      Defendant.                           )
                                           )

                                    COMPLAINT

      Plaintiff Cynthia Smith (“Ms. Smith” or “Plaintiff”) respectfully submits the

following Complaint:

                                  INTRODUCTION

      1.     Ms. Smith is a former employee of Defendant Orafol Americas, Inc.

(“Orafol”). Defendant Virgil Jenkins (“Mr. Jenkins”) (collectively with Orafol

“Defendants”) was Ms. Smith’s co-worker at Orafol. Ms. Smith brings this action

pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. as

amended by the Civil Rights Act of 1991, (“Title VII”) and various state laws to

correct the unlawful employment practices alleged herein. She seeks declaratory and

injunctive relief, equitable relief, damages, and attorneys’ fees and costs.


                                               1
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 2 of 15



                             JURISDICTION AND VENUE

      2.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331. This

Court has supplemental jurisdiction over Plaintiff’s state law claims under 28 U.S.C.

§ 1367.

      3.      This Court is a proper venue for Plaintiff’s claims under 28 U.S.C. §

1391(b), because the Defendants reside in the Southern District of Georgia and

because the unlawful conduct giving rise to the claims occurred in this District.

                                   THE PARTIES

      4.     Plaintiff is a resident of the Southern District of Georgia and is subject to

this Court’s jurisdiction.

      5.     Defendant Mr. Jenkins is a resident of the Southern District of Georgia

and is subject to this Court’s jurisdiction. He may be served with process via personal

service at his residence at 112 Sweet Briar Trail, Statesboro, GA 30461-3538.

      6.      Defendant Orafol Americas, Inc. (“Orafol”) is a foreign profit

corporation which conducts business within the Southern District of Georgia at 1100

Orafol Parkway, Ellabell, Georgia 31308. Orafol may be served with process by

serving its registered agent Corporation Service Company at 40 Technology Parkway

South, Suite 300, Norcross, Georgia 30092.




                                            2
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 3 of 15



                     ADMINISTRATIVE PROCEEDINGS

      7.     Plaintiff filed a timely Charge of Discrimination with the Equal

Employment Opportunity Commission (“EEOC”) on January 2, 2020.

      8.     The EEOC issued a Notice of Right to Sue to Plaintiff on July 9, 2020.

      9.     Plaintiff files this lawsuit within ninety (90) days of receiving the Notice

of Right to Sue.

                           FACTUAL ALLEGATIONS

      10.   Orafol hired Ms. Smith, a female, as a production operator on or about

April 8, 2019.

      11.   Orafol employed Mr. Jenkins, a male, at the same location and on the

same shift as Ms. Smith.

      12.   Orafol placed Mr. Jenkins in a position to have access to female co-

workers, including but not limited to Ms. Smith.

      13.   Orafol knew, or through reasonable diligence should have known, that

Mr. Jenkins has a propensity to sexually harass female employees.

      14.   Within the first two weeks of her employment at Orafol, Mr. Jenkins

began subjecting Ms. Smith to unwelcomed sexual advances, solicitations and

comments.

      15.   Mr. Jenkins asked Ms. Smith whether she was married, and when she

confirmed she was, he asked her if she ever " went outside" her marriage.

                                          3
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 4 of 15



      16.   Ms. Smith clearly told Mr. Jenkins, "No," but he nonetheless told her

he wanted to "hook up" with her.

      17.   Mr. Jenkins would also make comments such as, "I've got to get me

some Cynthia."

      18.   Anytime Mr. Jenkins saw Ms. Smith at work, he would press her about

when the two of them could "get together."

      19.   Mr. Jenkins begged Ms. Smith for her phone number.

      20.   Ms. Smith repeatedly refused to give Mr. Jenkins her telephone

number.

      21.   On or about June 24, 2019, Mr. Jenkins trapped Ms. Smith in the

“clean room” on the Orafol premises during the middle of a busy shift, blocked

her exit from the room, and sexually assaulted her.

      22.   Ms. Smith was alone in the clean room cleaning pots when Mr. Jenkins

approached her from behind, forcibly wrapped his arms around her body, and

pressed her back against his body, thereby pinning her arms down.

      23.   Mr. Jenkins used one arm to hold Ms. Smith in place and used his free

hand to rub between Ms. Smith' s thighs, up into her shorts and her underwear, and

touch her vagina.

      24.   Mr. Jenkins forcibly groped Ms. Smith in this manner for several

seconds until she was able to break free from him.

                                        4
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 5 of 15



      25.   Even after Ms. Smith got free from Mr. Jenkin's hold, he stood in front

of the door and blocked her exit.

      26.   Mr. Jenkins told Ms. Smith he would not allow her to leave until she

gave him her phone number.

      27.   Fearing for her safety and desperate to get away from Mr. Jenkins,

Ms. Smith gave Mr. Jenkins an old phone number to appease him.

      28.   When she was able to get free from the clean room, Ms. Smith went

into the restroom and cried while she tried to figure out what to do next.

      29.   Ms. Smith needed her job at Orafol and was scared she might lose her

job if she complained only two months into her employment.

      30.   However, Ms. Smith was also scared for her safety and knew she couldn't

continue to work in a place where she with could be sexually assaulted at any moment.

      31.   Ms. Smith gathered herself, decided to finish her shift, and speak with

her husband about what she should do that evening.

      32.   First thing the next morning, on or about June 25, 2019, Ms. Smith

called Orafol's human resources representative Rebecca Graham and left a

voicemail in an attempt to report Mr. Jenkin’s conduct.

      33.   Having not heard back from Ms. Graham after a few hours, Ms. Smith

called Orafol's human resources manager Regina Tukes and complained about Mr.

Jenkin's conduct.

                                         5
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 6 of 15



      34.     After taking written statements from both Ms. Smith and Mr. Jenkins,

Orafol assured Ms. Smith it would suspend Mr. Jenkins and investigation the situation

during the suspension.

      35.     Ms. Smith file a police report with the Bryan County Sheriff’s Office

about Mr. Jenkins sexual assault.

      36.     Orafol took no action to investigate Mr. Jenkin’s conduct during the

suspension.

      37.     Instead, Orafol merely waited for the Bryan County Sheriff office to

investigate the sexual assault.

      38.     The written statement Orafol received from Mr. Jenkins contains factual

inconsistencies and contradictions, but Orafol took no action to investigate the truth of

his statement.

      39.     The written statement Orafol received from Mr. Jenkins references a

potential witness named “Scotty,” but Orafol took no action to either interview

“Scotty” or otherwise investigate whether he was, in fact, a witness.

      40.     On or about July 8, 2019, Orafol advised Ms. Smith that it would allow

Mr. Jenkins to return to work the next day on July 9, 2019.

      41.     By allowing Mr. Jenkins to return to work, Orafol required Ms. Smith to

work at the same location as the man who sexually assaulted her.




                                           6
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 7 of 15



      42.    In doing so, Orafol forced Ms. Smith to choose between her physical

safety and keeping her job, albeit working with a known sexual harasser and

assaulter.

      43.    By forcing Ms. Smith to make this choice, instead of taking action to

correct and prevent the sexual assault and harassment Ms. Smith endured, Orafol

constructively discharged Ms. Smith' s employment on July 9, 2010.

      44.    While Orafol offered to move Mr. Jenkins to a different shift, Orafol

confirmed to Ms. Smith that the different shifts would still overlap, at least at the point

of the shift change, thereby giving Mr. Jenkins continued access to Ms. Smith.

      45.    Defendants undertook all of the above-pled unlawful conduct

intentionally, willfully, and maliciously with respect to the Plaintiff and her rights to

be free from unwelcomed sexual advances, solicitations, and touchings.

      46.    Additionally, and in the alternative, Defendants undertook all of the

above-pled conduct with reckless disregard for the Plaintiff and her rights to be free

from unwelcomed sexual advances, solicitations, and touchings.

                                    COUNT I
                    Sexual Harassment in Violation of Title VII
                           (Against Defendant Orafol)

      47.    Plaintiff incorporates each of the above factual allegations as if fully

restated here.




                                            7
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 8 of 15



      48.    Defendant Orafol violated Plaintiff’s rights under Title VII by, among

other things, subjecting her to unwelcomed sexual comments, solicitations, and

touchings, failing to take reasonable preventative or corrective measures with respect

to the unlawful sexual conduct, and constructively discharging her employment.

      49.    Defendant Orafol’s conduct constitutes unlawful sexual harassment by

creating an unlawful hostile working environment, based upon gender, in violation of

Title VII.

      50.    As a direct and proximate result of Defendant Orafol’s actions, Plaintiff

has suffered damages including emotional distress, inconvenience, loss of income and

benefits, humiliation, and other indignities.

      51.    Defendant Orafol undertook its unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages against it.

      52.    Alternatively, Defendant Orafol undertook its unlawful conduct

recklessly with respect to the Plaintiff and their federally protected rights, entitling

Plaintiff to recover punitive damages against it.

                                         COUNT II
                            Retaliation in Violation of Title VII
                               (Against Defendant Orafol)

      53.    Plaintiff incorporates each of the above factual allegations as if fully

restated here.


                                            8
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 9 of 15



      54.       Title VII prohibits employers from retaliating against employees who

report or oppose sexual harassment.

      55.       Defendant Orafol unlawfully retaliated against Plaintiff, in violation of

her rights under Title VII by, among other things, constructively discharging her

employment because she opposed and/or reported Defendant Mr. Jenkin’s

unwelcomed sexual conduct.

      56.       Defendant Orafol’s conduct constitutes unlawful retaliation in violation

of Title VII.

      57.       As a direct and proximate result of Defendant Orafol’s actions, Plaintiff

has suffered damages including emotional distress, inconvenience, loss of income and

benefits, humiliation, and other indignities.

      58.       Defendant Orafol undertook its unlawful conduct intentionally and

maliciously with respect to Plaintiff and her federally protected rights, entitling

Plaintiff to recover punitive damages against it.

      59.       Alternatively, Defendant Orafol undertook its unlawful conduct

recklessly with respect to the Plaintiff and their federally protected rights, entitling

Plaintiff to recover punitive damages against it.

                                     COUNT III
                                       Assault
            (Against Defendant Jenkins in his Individual/Personal Capacity)

      60.       Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

                                               9
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 10 of 15



      61.    The actions of Defendant Jenkins described above constitute assault as he

threatened to and did in fact make unjustified, unwelcomed, harmful, and offensive

contact with Plaintiff.

      62.    As a direct and proximate result of the assault committed by Defendant

Jenkins, Plaintiff suffered, and will in the future suffer from physical and emotional

harm and other damages.

      63.    Defendant Jenkins acted with malice when he assaulted Plaintiff.

                                     COUNT IV
                                       Battery
            (Against Defendant Jenkins in his Individual/Personal Capacity)

      64.    Plaintiff re-alleges the preceding paragraphs as if set forth fully herein.

      65.    The actions of Defendant Jenkins described above constitute battery as he

made unjustified, unwelcomed harmful, and offensive physical contact with Plaintiff.

      66.    As a direct and proximate result of the battery committed by Defendant

Jenkins, Plaintiff suffered, and will in the future suffer from physical and emotion harm

and other damages.

      67.    Defendant Jenkins acted with malice when he battered Plaintiff.

                                           COUNT V
                          Negligent Hiring, Retention, and Supervision
                           (Against Defendant Orafol Americas, Inc.)

      68.    Plaintiff incorporates all preceding paragraphs of the Complaint.




                                           10
     Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 11 of 15



      69.     Orafol owed a duty of care to Plaintiff to exercise reasonable caution and

diligence when hiring, retaining, and/or supervising Defendant Jenkins so as to avoid

employing a man who could be reasonably foreseen to sexually harass, assault, or

otherwise endanger female employees as Defendant Jenkins did in this case.

      70.     Defendant Orafol breached this duty of care by, inter alia, failing to

perform reasonable pre-employment investigation and inquiry concerning Defendant

Jenkins and by otherwise failing to exercise reasonable caution and diligence when

hiring him.

      71.     Defendant Orafol further breached this duty of care when it, inter alia,

became aware that Defendant Jenkins was sexually harassing women, including but

not limited to Ms. Smith, and took no action to review his employment or remove him

from employment.

      72.     As a direct and proximate result of Defendant Orafol’s breach of this duty

of care, Plaintiff has suffered damages, including emotional damages and loss of

employment and compensation.

      73.     After hiring Defendant Jenkins, Defendant Orafol owed a continuing duty

of care to Plaintiff to exercise reasonable caution and diligence in retaining,

supervising, and training Defendant Jenkins to avoid reasonably foreseeable conduct

amounting to sexual harassment, assault, battery or otherwise endangering female

employees as Defendant Jenkins did in this case.

                                           11
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 12 of 15



      74.    Defendant Orafol breached this duty of care by, inter alia, failing to

intercede despite actual and/or constructive knowledge making it reasonably

foreseeable that Defendant Jenkins would sexually harass, assault, or otherwise

endanger female employees like Plaintiff as happened in this case.

      75.    As a direct and proximate result of Defendant Orafol’s breach of its duty

of care, Plaintiff has suffered damages, including emotional damages and loss of

employment and compensation.

                                    COUNT VI
                                False Imprisonment
                              (Against All Defendants)

      76.    Plaintiff incorporates each of the above factual allegations as if fully

restated herein.

      77.    On or about June 24, 2019, Defendant Mr. Jenkins sexually assaulted and

battered and falsely imprisoned Ms. Smith.

      78.    Immediately before, during, and immediately after Defendant Mr. Jenkins

was assaulting and battering Ms. Smith, he falsely imprisoned Ms. Smith in in the clear

room on Defendant Orafol’s premises by blocking her exit from the room.

      79.    When Ms. Smith repeatedly attempted to leave the clean room, Defendant

Jenkins refused to let her leave until she agreed to give him her phone number.

      80.    Ms. Smith feared for her safety.

      81.    Defendant Orafol knew, or through the exercise of reasonable diligence

                                          12
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 13 of 15



should have known that Defendant Mr. Jenkins has a propensity to sexually harass

and/or assault female employees.

      82.    Had Defendant Orafol taken remedial action against Defendant Mr.

Jenkins, he would not have had the opportunity to assault and falsely imprison Ms.

Smith.

      83.    Because Defendant Orafol failed to take remedial action and failed to

intercede on Ms. Smith’s behalf, Defendant Orafol ratified, condoned, and adopted

Defendant Mr. Jenkin’s conduct and is liable for his assault and false imprisonment of

Ms. Smith.

                                      COUNT VII
                          Punitive Damages O.C.G.A. § 51-12-5.1
                                 (Against All Defendants)

      84.    Plaintiff re-alleges the preceding paragraphs as if fully set forth herein.

      85.    Defendants above-pled actions were willful, malicious, wanton and/or

oppressive within the meaning of O.C.G.A. § 51-12-5.1(b).

      86.    Additionally, and in the alternative, Defendants’ actions display within

the meaning of that statute, an entire want of care indicative of a conscious indifference

to their actions’ consequences.




                                           13
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 14 of 15



                                    COUNT VIII
             Attorneys’ Fees and Expenses of Litigation O.C.G.A. § 13-6-11
                               (Against All Defendants)

      87.    Plaintiff re-alleges the preceding paragraphs as if fully set forth herein.

      88.    Defendants have acted in bad faith, been stubbornly litigious, and/or

caused Plaintiff unnecessary trouble and expense in litigating this case, and Plaintiff is

thus entitled to recovery of the expenses of this litigation, including attorneys’ fees,

under Georgia law, including but not limited to O.C.G.A. § 13-6-11.

                               PRAYER FOR RELIEF

        Plaintiff respectfully requests the following relief:

        a.   declaratory judgment that Defendants violated the Plaintiff’s rights

             under the Title VII and violated state tort laws;

        b.   an injunction prohibiting the Defendants from engaging in such

             unlawful conduct in the future;

        c.   compensatory damages, in an amount to be determined by the

             enlightened conscience of the jury, for Plaintiff’s emotional distress,

             suffering, inconvenience, mental anguish, loss of enjoyment of life and

             special damages;

        d.   punitive damages, against Defendants, in an amount to be determined

             by the enlightened conscience of the jury, to sufficiently punish




                                           14
      Case 4:20-cv-00242-WTM-CLR Document 1 Filed 10/02/20 Page 15 of 15



             Defendants for their conduct toward Plaintiff and deter him from

             similar conduct in the future;

        e.   reasonable attorneys’ fees and costs; and

        f.   other and further relief as the Court deems just and proper.

PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

      Respectfully submitted this 2nd day of October, 2020

                                       LEGARE, ATTWOOD & WOLFE, LLC



                                       /s/ Amelia A. Ragan
                                       Amelia A. Ragan
                                       Georgia Bar No. 831387
                                       aaragan@law-llc.com

125 Clairemont Ave, Suite 380
Decatur, GA 30030
Tel: (470) 823-4000
Fax: (470) 201-1212

Counsel for Plaintiff




                                          15
